DETAILED ACTION
The present office action is in response to claims filed on 10/01/2020.  Claims 1 – 20 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 1 – 20 are objected to because they are replete with antecedent basis informalities.  To recite a few examples:
Claim 1 recites “wherein if the Temperature Differential (TD) between the Outside Air (OA) and the Return Air (RA) is greater than or equal to a predetermined TD” in lines 16-17, which should recite “wherein if a Temperature Differential (TD) between 
Claim 1 recites “information from the OATS, the RATS and the MATS and Supply Air Output Velocity (SAOV) information from the SAS and calculate a” in lines 19-20, which should recite “information from the OATS, the RATS and the MATS and the the SAOV).
Claim 9 recites “wherein if the Temperature Differential (TD) between the Outside Air (OA) and the Return Air (RA) is greater than or equal to a 10°F” in lines 16-17, which should recite “wherein if a Temperature Differential (TD) between 
Claim 9 recites “information from the OATS, the RATS and the MATS and Supply Air Output Velocity (SAOV) information from the SAS and calculate a” in lines 19-20, which should recite “information from the OATS, the RATS and the MATS and the the SAOV).
Claim 19 recites “determining if the Temperature Differential (TD) between the Outside Air (OA) and the Return Air (RA) is greater than or equal to 10°F” in lines 16-17, which should recite “wherein if a Temperature Differential (TD) between 
Claim 19 recites “processing information from the OATS, the RATS and the MATS and Supply Air Output Velocity (SAOV) information from the” in lines 27-28, which should recite “information from the OATS, the RATS and the MATS and the the SAOV).
Appropriate correction for all claims is requested. 
Claims 1 – 20 are objected to because they are replete with consistency informalities:
The first time a term is recited in the claim, it is recited as “term (acronym)”.  For example, Airflow Measuring System (AMS).  The second time (and each time after) the term is recited, it is sometimes recited as “term (acronym)” and sometimes as “acronym”.  For purposes of consistency throughout the claims, please either use “term (acronym)” OR “acronym” after the first time a term is recited. 
For example, Claim 1 recites “information from the OATS, the RATS and the MATS and Supply Air Output Velocity (SAOV) information from the SAS and calculate a” in lines 19-20, which should recite “information from the OATS, the RATS and the MATS and the 
Appropriate correction for all claims is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “… calculate a percent of outside airflow into the outside air inlet (CFMOA) value…” in lines 20-21.  This yields the claim indefinite since it is unclear what is being calculated, a percentage value or a CFM value.  
A percent of outside airflow into the outside air inlet value is interpreted to be a percent of outside airflow value (%OA).
However, the calculated percentage of outside air is referred to as CFMOA.  CFMOA is interpreted to be the CFM value of the outside air, which is not a percentage of outside air.  
Since one of ordinary skill in the art cannot determine the metes and bounds of “a percent of outside airflow into the outside air inlet (CFMOA) value” in lines 20-21, the claim is indefinite. 
Claim 1 recites “… determine the percent of outside airflow into the outside air inlet (CFMOA) value…” in lines 27-28.  This yields the claim indefinite since it is unclear what is being determined, a percentage value or a CFM value.  
The percent of outside airflow into the outside air inlet value is interpreted to be the percent of outside airflow value (%OA).
However, the determined percentage of outside air is referred to as CFMOA.  CFMOA is interpreted to be the CFM value of the outside air, which is not the percentage of outside air.  
Since one of ordinary skill in the art cannot determine the metes and bounds of “… determine the percent of outside airflow into the outside air inlet (CFMOA) value…” in lines 27-28, the claim is indefinite. 
Claims 2 – 8 are rejected for their dependency on Claim 1.
Claim 7 recites “determine the percent of outside airflow into the outside air inlet (CFMOA) value” in lines 3-4.  
Please see the 35 U.S.C. 112(b) rejection of Claim 1 above for further details on the interpretation of “the percent of outside airflow into the outside air inlet (CFMOA) value”.
In Claim 7, both % Outside Air and CFMOA are being calculated. Is “the percent of outside airflow into the outside air inlet (CFMOA) value” to be interpreted as a percentage value or a CFM value?
Accordingly, the claim is indefinite. 
Claim 8 recites “determine the percent of outside airflow into the outside air inlet (CFMOA) value” in line 5.  
Please see the 35 U.S.C. 112(b) rejection of Claim 1 above for further details on the interpretation of “the percent of outside airflow into the outside air inlet (CFMOA) value”.
In Claim 8, both % Outside Air and CFMOA are being calculated.  Is “the percent of outside airflow into the outside air inlet (CFMOA) value” to be interpreted as a percentage value or a CFM value?
Accordingly, the claim is indefinite. 
Claim 9 recites “… calculate a percent of outside airflow into the outside air inlet (CFMOA) value…” in lines 20-21.  This yields the claim indefinite since it is unclear what is being calculated, a percentage value or a CFM value.  
A percent of outside airflow into the outside air inlet value is interpreted to be a percent of outside airflow value (%OA).
However, the calculated percentage of outside air is referred to as CFMOA.  CFMOA is interpreted to be the CFM value of the outside air, which is not a percentage of outside air.  
In lines 24-27, both % Outside Air and CFMOA are being calculated. Is “the percent of outside airflow into the outside air inlet (CFMOA) value” to be interpreted as a percentage value or a CFM value?
Since one of ordinary skill in the art cannot determine the metes and bounds of “a percent of outside airflow into the outside air inlet (CFMOA) value” in lines 20-21, the claim is indefinite. 
Claim 9 recites “… determine the percent of outside airflow into the outside air inlet (CFMOA) value…” in lines 31-32.  This yields the claim indefinite since it is unclear what is being determined, a percentage value or a CFM value.  
The percent of outside airflow into the outside air inlet value is interpreted to be the percent of outside airflow value (%OA).
However, the determined percentage of outside air is referred to as CFMOA.  CFMOA is interpreted to be the CFM value of the outside air, which is not the percentage of outside air.  
Since one of ordinary skill in the art cannot determine the metes and bounds of “… determine the percent of outside airflow into the outside air inlet (CFMOA) value…” in lines 31-32, the claim is indefinite. 
Claims 10 – 18 are rejected for their dependency on Claim 9.
Claim 11 recites “determine the percent of outside airflow into the outside air inlet (CFMOA) value” in line 3.  
Please see the 35 U.S.C. 112(b) rejection of Claim 9 above for further details on the interpretation of “the percent of outside airflow into the outside air inlet (CFMOA) value”.
In Claim 11, both % Outside Air and CFMOA are being calculated. Is “the percent of outside airflow into the outside air inlet (CFMOA) value” to be interpreted as a percentage value or a CFM value?
Accordingly, the claim is indefinite. 
Claim 16 recites “determine the percent of outside airflow into the outside air inlet (CFMOA) value” in lines 3-4, but then calculates the %Outside Air in line 6.  
Please see the 35 U.S.C. 112(b) rejection of Claim 9 above for further details on the interpretation of “the percent of outside airflow into the outside air inlet (CFMOA) value”.
In Claim 16, both % Outside Air and CFMOA are being calculated.  Is “the percent of outside airflow into the outside air inlet (CFMOA) value” to be interpreted as a percentage value or a CFM value?
Accordingly, the claim is indefinite. 
Claim 17 recites “the percent of outside airflow into the outside air inlet (CFMOA) value” in line 5.  
Please see the 35 U.S.C. 112(b) rejection of Claim 9 above for further details on the interpretation of “the percent of outside airflow into the outside air inlet (CFMOA) value”.
In Claim 17, both % Outside Air and CFMOA are being calculated. Is “the percent of outside airflow into the outside air inlet (CFMOA) value” to be interpreted as a percentage value or a CFM value?
Accordingly, the claim is indefinite. 
Claim 18 recites “the percent of outside airflow into the outside air inlet (CFMOA) value” in lines 13 and 17.  
Please see the 35 U.S.C. 112(b) rejection of Claim 9 above for further details on the interpretation of “the percent of outside airflow into the outside air inlet (CFMOA) value”.
Accordingly, the claim is indefinite. 
Claim 19 recites “… a percent of outside airflow into the outside air inlet (CFMOA) value…” in lines 21-22.  This yields the claim indefinite since it is unclear what is being calculated, a percentage value or a CFM value.  
A percent of outside airflow into the outside air inlet value is interpreted to be a percent of outside airflow value (%OA).
However, the calculated percentage of outside air is referred to as CFMOA.  CFMOA is interpreted to be the CFM value of the outside air, which is not a percentage of outside air.  
Since one of ordinary skill in the art cannot determine the metes and bounds of “a percent of outside airflow into the outside air inlet (CFMOA) value” in lines 21-22, the claim is indefinite. 
Claim 19 recites “…the percent of outside airflow into the outside air inlet (CFMOA) value…” in lines 29-30.  This yields the claim indefinite since it is unclear what is being determined, a percentage value or a CFM value.  
The percent of outside airflow into the outside air inlet value is interpreted to be the percent of outside airflow value (%OA).
However, the determined percentage of outside air is referred to as CFMOA.  CFMOA is interpreted to be the CFM value of the outside air, which is not the percentage of outside air.  
Since one of ordinary skill in the art cannot determine the metes and bounds of “… determine the percent of outside airflow into the outside air inlet (CFMOA) value…” in lines 29-30, the claim is indefinite. 
Claims 20 is rejected for its dependency on Claim 19.
Claim 20 recites “the percent of outside airflow into the outside air inlet (CFMOA) value” in lines 8-9, 12, and 17-18.  
Please see the 35 U.S.C. 112(b) rejection of Claim 19 above for further details on the interpretation of “the percent of outside airflow into the outside air inlet (CFMOA) value”.
In Claim 20, both % Outside Air and CFMOA are being calculated. Is “the percent of outside airflow into the outside air inlet (CFMOA) value” to be interpreted as a percentage value or a CFM value?
Accordingly, the claim is indefinite. 
Appropriate action is required.

Allowable Subject Matter
Claims 1, 9, and 19 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office Action.  
.Regarding Claims 1, 9, and 19, the closest prior art is as follows:
Kettler et al. (U.S. Patent No. 5,564,626) teaches (Figures 1, 2, 3A, 3B) an air handling system (10) That includes an air flow measuring station (53, 55) and a processing device (29), wherein the processing device (29) controls the system through calculating enthalpy and comparing air quality (see Figures 3A and 3B). 
Moore et al. (U.S. Patent No. 6,227,961) teaches (Figures 2) an air handling system (system illustrated in Figure 1) with a supply airflow station  with a fixed area (206) with a processing device (300). 
Grabinger et al. (U.S. Patent No. 8,918,218), which teaches (see Figures 1, 4, and 5B) an air handling system (102) with a processing device (142), wherein the processing device (142) calculates the temperature differential between the outside air temperature and the return air temperature (see step 406 in Figure 4) and compares it to a predetermined delta T of 10 degrees and better than the last calibration (see step 518 in Figure 5B).
Regarding Claim 1, the prior art does not teach or suggest the claimed airflow measuring system.  Specifically, if the temperature differential (TD) between the outside air (OA) and the return air (RA) is greater than or equal to a predetermined TD, the processing device processes the temperature information from the OATS, the RATS, and the MATS and supply ai output velocity (SAOV) information from the SAS and calculates a percent of outside airflow value, an actual return airflow value, and a total supply air outflow value, but if the temperature differential (TD) between the outside air (OA) and the return air (RA) is less than the predetermined TD, the processing device determines the position of the at least one first damper slat and the percent of outside airflow into the outside air inlet value, the actual return airflow value and the total supply air outflow value via a predetermined reference table. 
Claims 2 – 8 depend from Claim 1.
Regarding Claims 9 and 19, the prior art does not teach or suggest the claimed airflow measuring system (Claim 9) or method for measuring outside airflow and return airflow for an air handling system (Claim 19).  Specifically, if the temperature differential (TD) between the outside air (OA) and the return air (RA) is greater than or equal to 10°F, the processing device processes the temperature information from the OATS, the RATS, and the MATS and supply ai output velocity (SAOV) information from the SAS and calculates a percent of outside airflow value, an actual return airflow value, and a total supply air outflow value, but if the temperature differential (TD) between the outside air (OA) and the return air (RA) is less than the predetermined TD, the processing device determines the position of the at least one first damper slat and the percent of outside airflow into the outside air inlet value, the actual return airflow value and the total supply air outflow value via a predetermined reference table. 
Claims 10 – 18 depend from Claim 9.
Claim 20 depends from Claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
12/03/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762